Mailed:
In re Application of							          :        DECISION ON
Takeshi Gotanda	 			 		                     :            PETITION

Serial No.15/919,862							:

Filed: March 13, 2018
For:   SEMICONDUCTOR ELEMENTS AND METHOD FOR 
         MANUFACTURING THE SAME

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on May 12, 2022, documents cited in the Information Disclosure Statement filed on March 13, 2018 have not been considered.

The Information Disclosure Statement, in conformity with the requirements of 37 C.F.R. §1.97-1.98, was originally filed on March 13, 2018, together with Documents (AQ)- (AR) which are Japanese Patent Applications, Document (AS) which is a WIPO Patent Application, Documents (AT)-(AV) which are Japanese Patent Applications which correspond to US Published Patent Applications of Documents (AC)-(AE), and Documents (AW)-(AY) are publications which are in English. Copies of Documents (AO)-(AV) may be found on Pair as FOR documents, and Copies of Documents (AW)-(AY) may be found on PAIR in Artifact 15919862 ZA, since they are publications in color. Copies of Documents (AA)-(AE) were not required since they are directed to respective US Published Patent Applications. 

It does not appear that Information Disclosure Statement 1449 Form was placed into PAIR.

The Information Disclosure Statement is in compliance with 37 C.F.R. §1.97-1.98 since it was timely submitted with a showing of relevancy comprising Documents (AO)-(AS) having English translations, Documents (AT)- (AV) having corresponding US Published Patent Applications, and Documents (AW)-(AY) being in English. 

A copy of the filed Information Disclosure Statement 1449 Form including the filing receipt has been provided.  The filing receipt indicates that IDS Form 1449 was submitted. 



DECISION

Accordingly, the petition is GRANTED.

The Examiner is to consider  the IDS Documents citied in the Information Disclosure 
Statement (IDS) that was originally filed on March 13, 2018.


/ALEXA D NECKEL/_______________________

Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314